Citation Nr: 1721914	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-03 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1972 to April 1975.
This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Boston, Massachusetts. 

In the Veteran's February 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for September 2012; however, he failed to appear and his hearing request is deemed withdrawn

This case was remanded in August 2013 and September 2016 for further development.  


FINDINGS OF FACT

1.  The Veteran's pneumonia was not manifested in service, and the preponderance of evidence is against a finding that the Veteran's pneumonia is related to an event, injury, or disease in service.

2.  The Veteran's pulmonary fibrosis was not manifested in service, and the preponderance of evidence is against a finding that the Veteran's pulmonary fibrosis is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

Service connection for pneumonia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2016).

Service connection for pulmonary fibrosis not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and military personnel records have been obtained.  

In August 2013, the Board remanded the claim in order to obtain any outstanding service treatment records, particularly the records the Veteran referenced as containing information that he received treatment in Spring 1972 during basic training for pneumonia, and VA treatment records from the Veteran's local VA Medical Center.  Subsequently, the Veteran's service treatment records were obtained.  However, after multiple attempts, the Veteran's VA treatment records from 1987 to present from his local VA Medical Center were unable to be obtained.  See May 2014 VA Letter.  However, a 1987 radiological report was obtained from the Veteran's local VA Medical Center.  

The Veteran's claim returned to the Board in September 2016, at which time it was remanded again in order to afford the Veteran a VA examination to determine the nature and etiology of his claimed disabilities.  The Veteran was scheduled for a VA examination in November 2016, but he failed to report.  An attempt was made to contact the Veteran telephonically about his examination, but he could not be reached.  See November 2016 Correspondence Note.  The record does not show that the Veteran has attempted to reschedule the examination, and neither the Veteran nor his representative has asserted that he was not properly notified of the scheduled examination.  As the evidence of record does not show good cause for the Veteran's failure to report for the November 2016 VA examination, the claim will be decided based on the evidence already of record.  See 38 C.F.R. § 3.655(b) (2016).  

The Board finds that VA has made adequate efforts to provide the Veteran with a VA examination and assist him in obtaining relevant medical records.  Therefore, VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will address the merits of the claim.  

II.  Legal Criteria, Factual Background, Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

Here, the Veteran seeks service connection for pneumonia and pulmonary fibrosis.  It is his contention that he was diagnosed with pneumonia during boot camp, and that he has had continuous respiratory symptoms since his separation from service.  

The Veteran's service treatment records show that in May 1972, he was treated for a fever and sore throat; streptococcal pharyngitis was diagnosed.  After treatment, it was noted that his condition improved.  In May 1974, the Veteran complained of sharp pains in his chest and cramps in the stomach; it was noted that these symptoms seemed to be worse with spicy foods and somewhat relieved with Maalox.  In December 1974, the Veteran completed a health questionnaire in which he denied having any serious illnesses or any hospitalizations in the last five years.  On March 1975 service separation medical examination, a clinical evaluation of the Veteran's lung and chest was normal.  In October 1975, the Veteran underwent another medical examination for the purposes of enlistment into the Army National Guard in Massachusetts; a clinical evaluation of his lungs and chest was normal.  In the associated report of medical history, the Veteran reported that he was "in good health."  He also denied having or ever having had chronic or frequent colds, shortness of breath, pain or pressure in cough, or chronic cough.  

Also of record are the Veteran's and his brother's statements about the Veteran getting sick from pneumonia during training while in service.  In his statement, the brother asserted that the Veteran was hospitalized due to pneumonia.  See November 2009 Buddy/Lay Statement and August 2008 Veteran's Application for Compensation And/Or Pension.  Here, the Veteran and his brother are competent to testify to facts that they have personal knowledge about.  See 38 C.F.R. § 3.159(a)(2) (2016); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and the Board finds that while the Veteran and his brother are competent to testify, these statements that the Veteran contracted pneumonia while in service are not credible.  The Veteran's service treatment records reflect that he was treated for strep throat in service, but do not show that he was ever hospitalized or treated for pneumonia.  In fact, on multiple occasions, while in service, the Veteran denied having a history of hospitalizations.  The Veteran's service treatment records also do not show that he ever complained or was treated for pulmonary fibrosis.  Therefore, the Board finds that there was no evidence that pneumonia or pulmonary fibrosis incurred in service.  

The Board also finds that there is a lack of evidence of a current diagnosis of pneumonia and pulmonary fibrosis.  Although the Veteran asserts in a statement that he was treated for/and or diagnosed with pulmonary fibrosis at a local VA Medical Center, there are no records to support such claim.  As noted in the duty to assist section, VA undertook exhaustive efforts to locate the Veteran's VA treatment records from 1987 to the present, and determined there were none available.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), it was held that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  Id. at 1337.  Further, the United States Court of Appeals for Veterans Claims (Court) has stated that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms."  Therefore, the Board does not conclude that the Veteran's statement that he was diagnosed with pulmonary fibrosis is not credible.  Rather, the Board has looked to other evidence of record to determine that the Veteran does not have a current diagnosis of pneumonia and pulmonary fibrosis.

In this regard, a radiological report from the VA Medical Center was submitted in support of the Veteran's claim; however, this shows that the Veteran had an x-ray of his chest in January 1991 that was normal.  In a March 2009 letter from the Veteran's private physician, he noted that he only saw the Veteran for a cough in December 2004, which he stated was possibly secondary to smoking.  The physician noted that, at that time, the Veteran was smoking 1 pack per day.  The physician also reported that a chest x-ray taken in December 2004 was "ok," and attached a copy of the radiology report to his letter.  The December 2004 radiology report reflects that the reason for the test was questionable bronchitis.  The study showed that the frontal and lateral views of the chest were obtained and there was no infiltrate or effusion identified.  The heart was normal in size with no acute congestive failure.  There was no mass identified and there was no evidence of lymphadenopathy.  No other lung disabilities were indicated.  The impression was no acute cardiopulmonary abnormality.

VA attempted to assist the Veteran by scheduling him for a VA examination in November 2016, to determine whether he had a current disability and, if so, whether such was related to his service; however, the Veteran failed to report for that examination.  

Based on the foregoing, it is not shown that the Veteran has a current diagnosis of pneumonia or pulmonary fibrosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability.").

Even assuming, however, that the Veteran has a current diagnosis of pneumonia and pulmonary fibrosis, it is not shown that such is related to his service.  As discussed above, the Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to pneumonia or pulmonary fibrosis.  There is also no competent evidence suggesting that he has a current pulmonary disability related to his service.  To the extent the Veteran asserts he has suffered from continuous respiratory symptoms since his separation from service, this is not supported by the record.  In October 1975, four months after the Veteran separated from service, he completed a report of medical history form indicating he was in "good health" and that he did not have or ever have chronic or frequent colds, shortness of breath, pain or pressure in cough, or chronic cough.  His postservice treatment records also show that his chest has been examined by x-ray on various occasions and found to be normal.  The Veteran has not submitted or identified any evidence indicating otherwise.

The only evidence supporting a possible finding that the Veteran's pneumonia or pulmonary fibrosis is related to his in service activities is the Veteran's statements asserting such nexus.  While he may be competent to testify as to the symptoms he experiences (such as coughs and chest pain), it is beyond his competence as a layperson to diagnose and opine that his pneumonia and pulmonary fibrosis is related to his service.  The Veteran lacks the training to opine whether these conditions may (in the absence of credible evidence of continuity, as here) be related to remote incidences in service; this is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  As the lay assertions are not competent, they are not given any probative weight.  

In light of the foregoing, the preponderance of the evidence is against the claim.  Accordingly, the appeal seeking service connection for pneumonia and pulmonary fibrosis must be denied.  


ORDER

Service connection for pneumonia is denied.

Service connection for pulmonary fibrosis is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


